MARTIN, Judge.
Plaintiff argues the trial court’s conclusion that plaintiff was contributorily negligent is not supported by the findings of fact. We disagree. Plaintiff cites Galloway v. Hartman, 271 N.C. 372, 156 S.E. 2d 727 (1967) where the Court refers to Currin v. Williams, 248 N.C. 32, 102 S.E. 2d 455 (1958). In Currin v. Williams, supra, the Court states at page 36:
“In Wright v. Pegram, supra, Higgins, J., states the rule as established by prior decisions as follows: ‘ . . . a motorist facing a green light as he approaches and enters an intersection is under the continuing obligation to maintain a proper lookout, to keep his vehicle under reasonable control, and to operate it at such speed and in such manner as not to endanger or be likely to endanger others upon the highway. (Citation.) Nevertheless, in the absence of anything which gives or should give him notice to the contrary, a motorist has the right to assume and to act on the assumption that another motorist will observe the rules of the road and stop in obedience to a traffic signal.’ (Citations.)” (Emphasis added.)
We hold that, in the case at bar, there were sufficient findings of fact upon which the trial court could conclude that plaintiff was contributorily negligent in that he failed to keep a proper lookout and failed to keep his vehicle under reasonable control.
Affirmed.
Chief Judge Brock and Judge Morris concur.